Case 1:19-mj-00159-.]FA Document 2 Filed 04/07/19 Page 1 of 6 Page|D# 2

IN THE UNITED sTATEs DISTRICT COURT apa j_rnE
J * "' ;~~` _;:__, ___:“`
EASTERN DIs'rRICT or leGINIA /i!_;, ~-U-_#_ii_=___ ;»'_‘;_ ;»» rt

Alexandria Division ii AFR "` 7 20[9 !/w` _il/

UNI'I`ED STATES OF AMERICA

 

v.
DARNELL EDWARD STEWART JR.,

Defendant.

 

 

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Stephen L. Smith, being first duly sworn, hereby depose and State as follows:
INTRODUCTION AND AGENT BACKGROUND

l. l submit this affidavit in support of a criminal complaint and arrest warrant for
DARNELL EDWAR_D STEWART JR. (“STEWART”) for conspiring to distribute and possess
With the intent to distribute 500 grams or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule ll controlled substance, in violation of Title 21, United
States Code, Sections 84l(a)(l) and 846.

2. I have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (“ATF”) since 2014. Prior to my appointment with the ATF, I was a sworn law
enforcement officer in the Commonwealth of Virginia for over four years. I am currently
assigned to the ATF Falls Church Group ll Field Office, an enforcement group, responsible for
investigating violent crime, gangs, armed drug trafficking and other firearm related violations
ln my capacity as a law enforcement officer, I have investigated individuals for the illegal

possession and distribution of controlled substances

Case 1:19-mj-00159-.]FA Document 2 Filed 04/07/19 Page 2 of 6 Page|D# 3

3. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
P_ROM.B_LM
Background on the lnvestigation

4. In December of 2018, the Bureau of Alcohol, Tobacco, Firearms and Explosives
(“ATF”), and the Drug Enforcement Administration (“DEA”) began investigating an armed drug
trafficking organization (“DTO”) operating within the District of Maryland. One of the members
of the DTO was a resident of Alexandria, Virginia, within the Eastem District of Virginia.
Members of the DTO distributed cocaine to residents of the Eastem District of Virginia, in
addition to residents of Maryland.

5. Beginning in December 2018 and continuinth April 5, 2019, law enforcement
conducted numerous controlled purchases of cocaine and cocaine base from distributors
associated With the DTO, utilizing confidential informants These purchases resulted in law
enforcement obtaining approximately 619 grams of suspected cocaine HCL and 33 grams of
suspected cocaine base. Law enforcement also coordinated the purchase of a firearm from an
individual linked to the DTO, along with 125 grams of suspected cocaine in one transaction

6. During the week of April 1, 2019, Search warrants Were issued in the Eastern
District of Virginia and the District of Maryland related to the DTO. These search warrants
targeted residences of members of the DTO, along with a jointly operated storage location, or
“trap house.” These searches resulted in the seizure of` additional quantities of cocaine HCL,
marijuana, multiple firearms and large quantities of US currency. Several DTO members were

interviewed as part of these searches

Case 1:19-mj-00159-.]FA Document 2 Filed 04/07/19 Page 3 of 6 Page|D# 4

7. During the course of the executions of the search warrants referenced above, a
subject was detained related to the existing investigation The subject (“CI-l”) agreed to
cooperate with law enforcement CI-l is a convicted felon, s/he is facing drug and firearms
violations in the Eastem District of Virginia. CI-l agreed to cooperate with law enforcement in
the existing investigation in exchange for potential judicial consideration

8. CI-l admitted to selling large quantities of cocaine, including 125 gram and 250
gram quantities on multiple occasions to an individual residing in the Eastern'Distn`ct of
Virginia. This individual residing in the Eastem District of Virginia became a confidential
informant (CI-2), and continued that he had a five-year history of purchasing cocaine from CI-l,
that he Was in fact a resident of EDVa, and that CI-l would contact CI-2 to arrange cocaine
transactions while CI-2 was located in EDVA. CI-2 confirmed that CI-l knew that CI-2 Was
conducting drug transactions in EDVa because they discussed traffic corning “over the bridge”
from EDVa to Maryland.

9. CI-l identified a source of his/her cocaine as, “FATHEAD.” CI-l further
reported that FATHEAD’s phone number was in CI-l ’s phone, and that number was reported by
CI-l to be (202) 718-5548. Law enforcement utilized law enforcement databases to identify a
potential subscriber of that phone number as STEWART. Agents showed CI-l a photograph of
STEWART, and CI-l positively identified STEWART as “FATHEAD,” one of his/her sources
of supply for cocaine.

10. CI-l agreed to place monitored and audio recorded FaceTime calls to STEWART
on (202) 718-5 548 to order one kilogram of cocaine. CI-l reported that s/he regularly obtained
half and whole kilogram quantities of cocaine from STEWART. CI'-l contacted STEWART,

who agreed to meet CI-l and provide one kilogram of cocaine for $39,000 US currency.

3

Case 1:19-mj-00159-.]FA Document 2 Filed 04/07/19 Page 4 of 6 Page|D# 5

ll. CI-l and STEWART exchanged several FaceTime video calls throughout the
afternoon of April 5, 2019, establishing when and where the drug transaction would take place.
CI-l and STEWART agreed to meet in the parking lot of Red Lobster located at 5051 Auth Way,
Camp Springs, Maryland. Prior to meeting, STEWART moved the meet location multiple times,
but they Would eventually agree to meet at the Holiday Inn Express located at 5001 Mercedes
Boulevard, Camp Springs, Maryland.

12. Prior to the controlled purchase, CI-l,'as Well as the vehicle in which CI-l Would
travel, were searched for any illegal or unauthorized items, and no illegal items were located.
CI-l was provided several devices, which collectively record and transmit audio and location
information, and $39,000 in documented cashier funds.

13. Agents conducting surveillance observed STEWART in a Lexus sedan bearing
Maryland registration 8DM6185 in the area of the transaction Agents observed STEWART as
the sole occupant and operator of the vehicle, and that STEWART was wearing a green shirt
consistent with the shirt he was wearing during FaceTime video calls. Agents watched
STEWART drive to the Holiday Inn and park. At law enforcement direction, CI-l drove to the
Holiday Inn, parked, and then got into STEWART’s vehicle. CI-l provided $39,000 directly to
STEWART, Who then provided a clear plastic food saver bag containing What appeared to be a
one kilogram package of cocaine, wrapped in black.

14. ARer the transaction, CI-l was followed by law enforcement to a pre-determined
location where agents collected the suspected cocaine. CI-l and CI-l ’s vehicle Were searched
and found to be free of illegal contraband or unauthorized items.

15. Afcer CI-l departed the transaction location, law enforcement detained

STEWART in his Lexus sedan, which was still parked in the Holiday Inn lot. At the time _of

4

Case 1:19-mj-00159-.]FA Document 2 Filed 04/07/19 Page 5 of 6 Page|D# 6

STEWART’s detention, he had the plastic shopping bag containing $39,000 in documented US
currency in his lap and appeared to be counting the currency. Agents also seized three Apple
iPhones.

16. During a custodial interview, after being advised of his Mirana'a rights,
STEWART admitted that he had met his source of supply for cocaine in the same area and
obtained the kilogram of cocaine from him. STEWART admitted to providing the same
kilogram of cocaine to CI-l , as well as providing CI-l with cocaine multiple times in the past.
STEWART also agreed to open his iPhones for law enforcement to view the contents One of
the phones had the phone number (202) 718-5548 assigned to it, confirming that he was in fact
the person With whom CI-l was communicating In addition, law enforcement photographed the
ca11 log, which showed FaceTime calls between CI-l ’s phone number and STEWART’S iPhone.

l 17. The suspected cocaine purchased from STEWART field-tested positive for the
presence of cocaine. The weight, including packaging, Was 1,151 grams. This cocaine will be
submitted to the Drug Enforcement Administration (DEA) Mid Atlantic Laboratory in Largo,
Maryland, for further analysis

CONCLUSION

18. Based on the foregoing facts, there is probable cause to believe that STEWART
and others have conspired to distribute and possess with intent to distribute 500 grams or more of
cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 846.

Case 1:19-mj-00159-.]FA Document 2 Filed 04/07/19 Page 6 of 6 Page|D# 7

19. For the above reasons, l therefore request an arrest warrant be issued for
DARNELL EDWARD STEWART JR. for conspiring to distribute and possession with the
intent to distribute more than 500 grams of a mixture and substance containing a detectable
amount of cocaine, a Schedule ll controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and 846.

Respectfully submitted,

§/A/>M;&.L

Stephen L. Smith

Special Agent

Bureau of Alcohol, Tobacco, Firearrns and
Explosives

   

SubsC ibed and sworn to before me on April 7, 2019.

 

The Honorableliiitsrid`s'tf=l@
' . United Sta`tes Magistrate Judge

